—Appeal by the defendant, by permission, from (1) an order of the Supreme Court, Kings County (Kriendler, J.), dated July 8, 1991, which denied *467his pro se motion pursuant to CPL 440.10 to vacate his judgment of conviction of murder in the second degree, rendered July 2, 1986, upon a jury verdict, and <2) so much of an order of the same court, dated August 26, 1991, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated July 8, 1991, is dismissed, as that order was superseded by the order dated August 26, 1991, made upon reargument; and it is further,
Ordered that the order dated August 26, 1991, is affirmed insofar as appealed from.
The defendant’s judgment of conviction was previously affirmed by this Court (see, People v Perez, 154 AD2d 485).
The defendant’s argument that the Trial Justice improperly refused to recuse himself from deciding the defendant’s motion to vacate the judgment of conviction is without merit. That the motion to vacate required the Trial Justice to review his own determinations at the trial was insufficient to require recusal as a matter of law (see, People v Moreno, 70 NY2d 403, 405-406).
The defendant’s remaining contentions either could have been raised on direct appeal from the judgment of conviction, or were raised on the direct appeal and found to be without merit. Bracken, J. P., Eiber, Ritter and Santucci, JJ., concur.